DETAILED ACTION
Status of the Claims
1.	Claims 1, 4-8, 10, 12, 15-16, 18 and 20-28 are allowed.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raoqiong Bennett on 1/4/2022.

The application has been amended as follows: 

	Claim 16, line 1, delete the instance of “the oxidizing” and replace with --an oxidizing--.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “attaching oxygen-based chemistries to the pseudo-graphite surface” and of independent claims 12 and 20 with particular attention to the limitation “pseudo-graphite material comprising oxygen-based chemistries”. 
The closest prior art of record is considered to be Villarreal et al. and Anderson et al. Villarreal et al. teach an electrochemical sensor comprising graphitic material i.e. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1, 12 or 20. Dependent claims from or otherwise include the limitations of claims 1, 12 or 20 are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759